Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
First and second drive source in claims 1, 3 and 4. Specification (para. 47) states they are motors.
Cooling part in claims 6. Specification (para. 48) states it is a heat exchanger and expansion valve.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 7, 11, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "return part” in line 14 in claim 1, and lines 1-2 in claim 6, is a relative term which renders the claim indefinite.  The term "return part" is not defined by the claim, the specification does not provide a standard for ascertaining what the return part must return to or from. It is unclear if the limitation requires structurally. Therefore, the term “return part” will be interpreted to mean ‘a line’.
The term “slide valve mechanism” in claim 1 renders the claim indefinite. Specification (para. 25) states “When the compressor C1a constituting the first compression mechanism C1 is a screw compressor, control that accords to a load of the low-pressure side demander can be made by a slide valve mechanism not illustrated in the drawings”, however it unclear what further limitation is required other than a slide valve to meet the limitation of a “slide valve mechanism”. One of ordinary skill in the art would not be reasonably appraised of the scope of the invention, it is not on the drawings and the claims to not clarify of the structural requirements of this limitation.  It is unclear what structure is required by the term “mechanism”.  The recitation “valve mechanism” appears to redundantly refer to the same structure.
In claim 1, the term “the capacity controller is configured to control the first spillback mechanism and/or the slide valve mechanism” renders the claim indefinite. 
The recitation in claim 1, “decrease an amount of gas compressed by the first compressor unit when a pressure detected by the suction-side pressure sensor is lower than or equal to a second threshold value” renders the claim indefinite. Specification provides no further clarification on what action is performed.  The specification (para. 74) states “the capacity control part 51 is configured to control the capacity of the first compression mechanism C1; however, together with this or instead of this, the capacity control part 51 may be configured to control the first spillback mechanism 24”. It is unclear if the valve is opened or closed as a part of this action; the reader is forced to guess. Presuming the action is to close the valve, it is unclear why the slide valve would be closed “when a pressure detected by the suction-side pressure sensor is lower than or equal to a second threshold value” as this would further decrease the pressure on the suction-side of the compressor. 
The recitation in claim 1, “when a pressure detected by the suction-side pressure sensor is lower than or equal to a second threshold value” renders the claim indefinite. The drawings only depict the p2>ps2 and specification (para. 39) provides no further clarification. Therefore, it is unclear if the ps2 is only lower than p2 or if the action must also be performed 
The recitation in claim 1, “when a pressure detected by the suction-side pressure sensor is lower than a second threshold value” and “when a pressure detected by the suction-side pressure sensor is lower than a second threshold value” render the claim indefinite. The control logic in the first part will have necessarily been performed in the first recitation and therefore rendering the second recitation redundant and unnecessary. If p2<ps2 then the valve would remain opened in the first recitation and no action would be performed. Once p2>ps2 the valve would be closed. Therefore in the second recitation when it states “a detected value of the first discharge-side pressure sensor comes to be a target pressure that is set in accordance with an amount of demand of the boil-off gas when the pressure detected by the suction-side pressure sensor is higher than the second threshold value” the action of closing the valve would have already been performed in the first limitation. Therefore, it is unclear if an additional step is being performed. Also, it is unclear why the pressure would be increased if the target pressure has been exceeded.   Further, the recitation is not consistent with the disclosure which shows that the first discharge side pressure sensor must be greater than ps2 and not equal to “a target pressure”.  Further, it is not clear what is required of the structure of the capacity controller that in any way relates to “a target pressure that is set in accordance with an amount of demand of the boil-off gas”.  
Claim 12 recites the limitation "a second threshold value" in line 5.  It is unclear if this differs from ‘a second threshold’ as claimed in claim 1. Also, it is unclear how this limitation further limits the ‘the capacity controller” limitations in claim 1. 
The term “excessively high” in claim 17 renders the claim indefinite. The specification, drawings and claims do not provide further clarification on what pressure threshold would be 
Claims 2, 7 and 11 are rejected due to dependency.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP 3,372,484), in further view of Nagura et al. (US 9,810,374) and in further view of Radford (US 8,353,314).
Regarding claim 1, Lee (Fig. 6) discloses a boil-off gas supply device (1, Fig.6) comprising: 
a storage tank (10) configured to store a liquefied gas (para. 316); 

a second compressor unit (one of the next 541 within 54) configured to compress the boil-off gas (liquefied gas, para. 269) after being compressed by the first compressor unit (one of the first 541 within 54); 
a discharge path (line on which 83 is on, Fig. 6) in which the boil-off gas discharged from the second compressor unit (para. 316, Fig. 6) flows; 
a first drive source (driving source for one of the first 541 within 54, para. 271) configured to drive the first compressor unit (one of the first 541 within 54); 
a second drive source (driving source one of the next 541 within 54, para. 274, 275) that is different from the first drive source (para. 27(driving source for one of the first 541 within 54, para. 275) and configured to drive the second compressor unit (one of the next 541 within 54); 
a return part (L19, L20 and valve (not pictured), para. 282) including a return path (L19, L20) connecting the discharge path (line on which 83 is, Fig. 6) and the storage tank (10) and configured to re-liquefy the boil-off gas (para. 282) discharged from the second compressor unit (one of the next 541 within 54) and return the re-liquefied boil-off gas to the storage tank (10, para. 282); 
a valve mechanism (valve - para. 277 - “not illustrated”) configured to control a capacity of the first compressor unit (one of 541 within 54); 
a capacity controller (74, para. 277) configured to control the valve mechanism (valve - para. 277); 
a second supply outlet (22) of the boil-off gas is provided in a branch path (L18) branched from a connection path (line between 54 and 55, Fig. 6) that connects between the first compressor unit (one of the first 541 within 54, Fig. 6) and the second compressor unit (one of the next 541 within 54); 

Lee (Fig. 6) does not specifically disclose a first spillback mechanism configured to return a part of the boil-off gas discharged from the first compressor unit to a suction side of the first compressor unit; and a capacity controller configured to control the first spillback mechanism.
However, Lee (Fig. 1) teaches a first spillback mechanism (L8 and 502, para. 206) configured to return a part of the boil-off gas discharged from the first compressor unit (50, as see in Fig. 1) to a suction side of the first compressor unit (50); a capacity controller (72, para. 212, 220) configured to control the first spillback mechanism (L8 and 502, para. 206, 220) and a valve mechanism (502 where the first spillback mechanism is controlled via 72 by controlling a valve mechanism 502, para. 220, Fig. 1);
Therefore, it would have been obvious at the time of the effective filing of the application to modify Lee (Fig. 6) with having a first spillback mechanism configured to return a part of the boil-off gas discharged from the first compressor unit to a suction side of the first compressor unit (first 541 within 54); a capacity controller configured to control the first spillback mechanism and the valve mechanism; the capacity controller is configured to control the first spillback mechanism (L8 and 502) and the valve mechanism (502), as taught by Lee (Fig. 1), for the purpose of controlling the flow through the compressor as well as the pressure of the outflow of the compressor (para. 206). 
Further, Lee (Fig. 6), as modified, does not specifically disclose 
a suction-side pressure sensor configured to detect a pressure of the boil-off gas on a suction side of the first compressor unit; and 
a first discharge-side pressure sensor configured to detect a pressure of the boil-off gas on a discharge side of the first compressor unit and on a suction side of the second compressor unit; wherein 

Nagura teaches a suction-side pressure sensor (31, where the pressure is that of the non-compressed fluid) configured to detect a pressure of the boil-off gas on a suction side of a first compressor unit (18, Fig. 2); 
and a first discharge-side pressure sensor (one of 32, Fig. 1) configured to detect a pressure of the boil-off gas on a discharge side of the first compressor unit (18); wherein the capacity controller (22) is configured to control the first spillback mechanism (16) and a valve mechanism (V2, V4) so as to control the first compressor unit (18) when a pressure detected by the suction-side pressure sensor (31). 
Therefore it would have been obvious at the time of the effective filing of the application to further modify Lee (Fig. 6) with a suction-side pressure sensor configured to detect a pressure of the boil-off gas on a suction side of the first compressor unit; and a first discharge-side pressure sensor configured to detect a pressure of the boil-off gas on a discharge side of the first compressor unit and on a suction side of the second compressor unit; and the capacity controller to be configured to control the first spillback mechanism and valve mechanism so as to control the first compressor unit when a pressure detected by the suction-side pressure sensor, as taught by Nagura for the purpose of controlling the spillback mechanism of Lee (Fig. 6) using the pressure out of the first compressor of Lee to determine how the flow into the first compressor should be adjusted, because Nagura uses the pressure input to the compressor to determine the amount of gas flow and a desired output pressure (Nagura - Col. 1 line 63 – Col. 2 line 5) and that would be desirable for easy operation of the generation engine (22) of Lee. 
Further, Lee (Fig. 6), as modified, does not specifically disclose that the valve mechanism from Nagura is necessarily a slide valve mechanism.  
However, Radford teaches a valve mechanism is a slide valve mechanism (75).

Regarding claim 2, Lee (Fig. 6) discloses a first supply outlet (21) of the boil-off gas is provided in the discharge path (line on which 83 is on, Fig. 6).
Lee (Fig. 6) does not explicitly disclose an on-off valve is provided in each of the discharge path and the branch path of Figure 6.
However, Lee (Fig. 1) teaches and an on-off valve (502, para. 206) is provided in each of the discharge path (512) and the branch path (502) in Figure 1.
Therefore, it would have been obvious at the time of the effective filing of the application to combine the boil-off gas supply device of Lee (Fig. 6) with an on-off valve in each of the discharge path and the branch path, as taught by Lee (Fig. 1) for the purpose of controlling the flow between the two compressors (para. 206). 
Regarding claim 6, Lee (Fig. 6) discloses the return part (L19, L20) has a cooling part (521, L19, L20, L10, other parts identifiable) configured to cool the boil-off gas (paras. 280, 282) in the return path that flows towards the storage tank (10).
Regarding claim 7, Lee (Fig. 6) discloses the cooling part (521, L19, L20, L10) has a heat exchanger (521) configured to perform heat exchange between the boil-off gas in the return path (through L19 and 523) and the boil-off gas in a state (L1) before being drawn-in by the first compression unit (54).
Regarding claim 11, Lee (Fig. 6) discloses a return controller (523 on L19, L20) configured to control a capacity of the second compressor unit (one of the next 541 within 54, para. 282) in accordance with a threshold value set in advance (the pressure requirements of the demand source, para. 286).

However, Lee (Fig. 1) teaches that the capacity controller (variable frequency drive (VFD) for 50, para. 212) is configured to control the capacity of the compressor unit (50) so that an amount of gas compressed by the compressor unit (50) decreases (para. 206 and 208).
Further, Nagura teaches when the gas pressure detected by the suction-side pressure sensor (31) is lower than a second threshold value (32) that is set to have the same value as or to be lower than the threshold value (Pr limit, as shown in Fig. 2) set in advance (Col. 9 lines 29-44).
Therefore, it would have been obvious at the time of the effective filing of the application to further modify Lee (Fig. 6) so that when the gas pressure detected by the suction-side pressure sensor is lower than a second threshold value that is set in advance, for the purpose of providing a controller to adjust the compressor based on a preset value in order to maintain a desired output pressure (Col. 9 lines 37-49). 
Regarding claim 17, Lee (Fig. 6) does not explicitly disclose a vent line configured to discharge the boil-off gas when the pressure within the storage tank is excessively high.
However, Lee (Fig. 1) teaches a vent line (L6, 23) configured to discharge the boil-off gas (via L6) when the pressure within the storage tank is excessively high (paras. 166, 167).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the boil-off gas supply device of Lee (Fig. 6) with having a vent line configured to . 
Response to Arguments
Applicant’s arguments dated 9/21/2021 have been fully considered but they are not persuasive.   The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.
Applicant argues (p. 17 last para. – p. 18 1st para.) that Nagura does not teach that the pressure sensor of 31 would measure the pressure of the suction side of the compressor. In response, the examiner notes that when the valve V2 is opened the pressure will equalize to the pressure of that of the suction side of the compressor. Therefore, the argument is unpersuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.  Examiner interviews are available via telephone, in-person, and video conferencing 

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763